On the Court’s own motion, it is
Ordered that its unpublished decision and order in the above-entitled action dated August 31, 1998, is recalled and vacated and the following is substituted therefor:
Motion by the appellant for leave to withdraw an appeal from an order of the Supreme Court, Kings County, dated June 9, 1997.
Upon the papers filed in support of the motion, and no papers having been filed in opposition or in relation thereto, it is
Ordered that the motion is granted and the appeal is deemed withdrawn, without costs or disbursements. Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.